EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dale Ream on 07/29/2021.

The application has been amended as follows: 
Claims 1-8 and 10 are canceled.

In claim 9:
9. A method for using a physical therapy band for training a person having a thumb and an elbow, said method comprising: 
providing a strap having a first end and a second end opposite said first end, said strap having an elongate configuration; 
insert a thumb of a person's hand through a first loop member attached to said first end of said strap; 
insert an elbow of the person's arm through a second loop member attached to said second end of said strap; and
changing a length of the strap using a length adjustment assembly attached to a front side of said strap;

wherein said length adjustment assembly includes: 
a first adjustment portion fixedly attached to said front side of said strap that is constructed of loop material;
a second adjustment portion having a first section fixedly attached to said front side and a second section having a proximal edge pivotally coupled to said first section and having a bottom side constructed of a hook material, said second section being pivotally movable between an adjustment configuration in which said second section is displaced from said first adjustment portion and a deployed configuration mated to said first adjustment portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784